Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 7240846 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment Status
This final action is in response to papers received Dec. 23, 2020 that amends claim 12 to exclude “a memory that stores information”, adds new claims 13 and 14, argues a new error via remarks, and submits a Terminal Disclaimer for RE45205.  New claims 12-14 are pending.  
Response to Arguments
Applicant's arguments filed June 24, 2020 have been fully considered but they are not persuasive.  It is noted that applicant reply mailed Dec. 23, 2020 incorporates their reply/remarks filed June 24, 2020.  For same reasons noted in action, mailed Aug. 27, 2020, relied on herein, the recent amendment enters new matter with regard to incorporation by reference of JP 2001-334965 for the at least for subject matter that is not common with content in US application 10/433785, as originally filed.  As similarly stated in actions in 14/505994 (mailed July 23, 2015) and 12/458386 (mailed April 19, 2013 and Nov 1, 2013), review of prosecution history shows that PCT/JP02/10542 and US application 10/433,785 lack any reference at time of their filing for incorporation of the foreign priority application JP2001-334965 prior to the amendment herein where their prior attempts during 12/458386 and 14/505994 to incorporate the priority document was later cancelled by Applicant in response to new matter issue raised during each respective examination.  This is noted to make clear there is no evidence that the incorporation by reference of the priority application herein was present in originally filed parent application.  Presently, there is no evidence in record showing Applicant properly incorporated the foreign priority application JP2001-334965 into the PCT/JP02/10542 and US application 10/433,785 at time of their respective filing (i.e. such as a typographical error for this application) and the mere fact that Applicant claims priority to JP2001-3349656 under 37 CFR 1.55 is not a basis for an amendment to add language to incorporate it by reference at this time.  
The amendment filed June 24, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  The response to arguments above is relied on herein.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure 
In response to this action, Applicant is required to delete the phrase “the entire contents of which is incorporated herein by reference” entered by their amendment after filing herein.
Applicant is required to cancel the new matter in the reply to this Office Action.

Applicant's arguments filed June 24, 2020 have been fully considered but they are not persuasive.  First, Applicant does not dispute the findings of facts show the limitations “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected” regard surrendered subject matter per the first 2 steps of recapture analysis in prior action and maintained herein.  Next, it is noted that applicant reply mailed Dec. 23, 2020 on page 8 incorporates by reference their reply/remarks, filed June 24, 2020 but due to amendment to claim 12 in their instant amendment to exclude “a memory for storing information” their remarks in the June 24, 2020 provide inaccurate statement on pages 10-11 therein of the incorporated amendment regarding state of claim 12 with regards to improper recapture.  For instance, at top the memory according to an access request from the external reader/writer or an access request from the program control unit through the interface unit.”  Also, although the Applicant in summary states on page 11 that the wireless communication unit in claim 12 herein is materially narrower than same unit in claim 1 in ‘846, the examiner disagrees that the added limitations “transmitting” and “via non-contact data transmission and reception” materially narrows the surrendered subject matter of “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected” for reasons noted in prior action and elsewhere herein.  Also, Applicant and their representative does not state how the narrowing limitations of “transmitting” and “via non-contact data transmission and reception” materially narrows the surrendered subject matter of “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.”  To be clear, claim 12 is narrower than claim 1 of ‘846 for the added limitations (bolded language above) but those added limitations (bolded text above) do not materially narrow the surrendered subject matter of “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.”  The examiner maintains that excluding “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected” not only broadens claim 12 herein relative to claim 1 of ‘846 but also maintains those italicized limitations regard improper recapture of surrendered subject matter for reasons stated in prior action and herein.  
However, for same reasons noted in prior action, mailed Aug. 27, 2020, relied on herein as copied below and as revised herein for amendment to claim 12 herein, their reply does not dispute findings of facts stated regarding the first 2 steps of recapture analysis of the identified surrendered subject matter.  Instead, the Applicant and their representative allege that the added limitations (bolded text above) avoid the recapture rule since they opine these limitations materially narrows the claim but they do not state how or the manner that those added limitations materially narrow the excluded surrendered subject matter.  In distinction, the examiner maintains based on the findings of facts that applicant amendment to claim 12 (and newly added 13-14 herein) improperly recaptures surrendered subject matter since the added narrowing limitations do not materially narrow each of the surrendered subject matter (italicized language above).  Response to their remarks in 6/24/22020 reply below is modified per amendment to claim 12 that excludes “a memory for storing information” from within claim 12 as compared to claim 1 of ‘846 is provided next.   
In reply to recapture rejection under 35 USC 251, Applicant discusses, on pages 10-14 of their June 24, 2020 reply, changes to claim 12 as compared to claim 1 of ‘846 Patent and 
“Here, claim 1 of the ‘846 Patent comprises:
•    a wireless communication unit for receiving an electromagnetic wave from an external reader/writer.  

In contrast, reissue claim 12 comprises:
•    a wireless communication unit for transmitting and receiving an electromagnetic wave from an external reader/writer via non-contact data transmission and reception.”  

To be clear, it is noted to the extent Applicant does not dispute the analysis regarding steps 1 and 2 of the Recapture analysis with step 1 identifying broadening limitations (e.g., deleted language) in claim 12 (i.e., “a memory for storing information,” “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected”) and step 2 identifying surrendered subject matter (i.e., “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected”) as stated in recapture analysis in prior office action as reiterated in rejection below.  The presently excluded limitation herein of “a memory for storing information” is original language in 10433785 that was not argued as a feature as patentable distinction over art applied during examination so that limitation does not regard surrendered subject matter.  Instead, the Applicant continues to allege that the added limitations (bolded text below) in this reissue materially narrows the claims to avoid recapture rule.  From their remarks in reissues of ‘846, Applicant and their representative have an inaccurate interpretation of the recapture rule.  
transmitting and receiving an electromagnetic wave from an external reader/writer via non-contact data transmission and reception.”  

In addition, to the extent the Applicant suggests on pages 10-14 therein that the wireless communication unit and digital control unit regard surrendered subject matter, the examiner disagrees for reasons herein that show the aforementioned broadening limitations (italicized above) regard the surrendered subject matter.  In distinction, the wireless communication unit and digital control unit herein is substantially same (i.e. see Applicant remarks on pages 10-14) but excluded limitations “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected” of the analog signal processing unit and digital control unit, respectively, regards surrendered subject matter as detailed in recapture analysis herein while the added narrowing limitations (bolded text above) fails to material narrow the surrendered subject matter to avoid improper recapture of surrendered matter.  Thus, their remark is unpersuasive.    
Further, as previously noted, the Applicant ignores that they have not shown how those cited changes to claim 12 (bolded text above) herein materially narrows the surrendered subject matter of “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected” to avoid recapture of surrendered subject matter.  Merely adding a limitation to narrow a claim does not avoid the recapture rule when the added limitation does not materially narrow each of the surrendered subject matter, which is the case herein.  In this case, as stated previously, although the added limitations “transmitting and“ and “via non-contact data transmission and reception” as recited in “a wireless communication unit for transmitting and receiving an electromagnetic wave from an external reader/writer via non-contact data transmission and reception” narrows the claim 12 relative to claim 1 of ‘846, these noted narrowing (bolded and underlined text) limitations are not shown to materially narrow each of the surrendered subject matter of “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected” to avoid the recapture rule.  Also, Applicant has not stated how these narrowing (bolded and underlined) limitations materially narrow the surrendered subject matter of “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.”     
As a summary, in this case with consideration of recent amendment under the 1st step, newly added independent claim 12 is broader than original claims 1-11 of ‘846 since they do not recite the limitations “a memory for storing information”, “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.”  Regarding the 2nd step, the limitations “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.” were added in their amendment, received June 22, 2005 in original application 10/433785 (hereafter ‘785 application).  Those limitations were concurrently argued by Applicant therein and thus this said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.” was surrendered by Applicant in order to obtain allowance of original claims 1-11 of '846 Patent since the Applicant concurrently with the noted amendment adding these limitations argued that they distinguished over the applied art.  As noted above, the Applicant has not disputed these facts.  
As noted in the findings of fact in recapture rejection below, the Applicant added the language (i.e., “an analog signal processing unit for processing received electromagnetic wave, said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “a digital control unit for processing a signal outputted from the analog signal processing unit and controlling access to the memory according to an access request from the external reader/writer or an access request from the program control unit through the external interface, said digital control unit notifying an internal state, which changes according to the wireless communication with the external reader/writer, by the carrier wave detection signal detected to the program control unit”) in their amendment received June 22, 2005 and argued these features distinguished over the applied art as shown in copied two paragraphs of arguments next.  
Amended independent claims 1 and 15 recite, inter alia, [an] IC chip [comprising] an analog signal processing unit for processing the received electromagnetic wave, said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal; an external interface unit to which [a] program control unit arranged outside of the IC chip is connected; and a digital control unit, inter aila, said digital control unit notifying an internal state, which by the carrier wave detection signal detected to the program control unit.

In contrast, although Daggar arguably discloses a microprocessor, Daggar fails to disclose, teach or suggest at least an analog signal processing unit including a carrier wave detection unit for detecting a carrier wave and outputting a carrier wave detection signal, and a digital control unit notifying an internal state by a carrier wave detection signal detected to a program control unit as recited in claim 1 and claim 15. See, e.g., col. 2, lines 9 to 23, and col. 8, lines 44 to 60. Further, although Daggar arguably discloses a card that interfaces with a contact reader and a non-contact reader, and a media attachment with an attachment interface, Daggar fails to disclose, teach or suggest at least an external interface unit to which a program control unit arranged outside of the IC chip is connected as recited in claim 1 and claim 15.  Page 8 of Amendment filed 6/22/2005 in 10/433785.   Emphasis in original.   

Thus, these noted limitations amended into the independent claims in examination of 10433785 as concurrently argued by Applicant therein were surrendered by Applicant in order to obtain allowance of original claims 1-11 of '846.  The Applicant has not disputed these facts.  In this case, the newly added independent claim 12 with regard to the 2nd step, is broader than original claims 1-11 of ‘846 since they omit/broaden claim limitations related to the (bolded and italicized text) subject matter surrendered in the original prosecution.  Claims during prosecution of the ‘785 Application, Applicant amended claims 1 and 15 therein to add the above recited italicized limitation [as also copied below] that was subsequently indicated as allowable subject matter.     
“said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.” (See ‘785 Application, Amendment filed 6/22/2005).  

This above italicized claim language, limited the analog signal processing unit to include a carrier wave detection unit to detect a carrier wave from the electromagnetic wave in manner recited and limited the digital control unit “by the carrier wave detection signal detected” as 
Finally, in review of claim 12 herein in accordance with 3rd step of the analysis, the narrowing features in claim 12 regards the above noted added limitations of “transmitting and“ and “via non-contact data transmission and reception” that narrows the claim 12, but these noted narrowing (bolded and underlined text) limitations are not shown in record to materially narrow the surrendered subject matter of “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected” to avoid the recapture rule.  Also, Applicant and their representative has not argued any of the facts in the 3 step analysis and they have not argued that the added bolded limitations “transmitting and“ and “via non-contact data transmission and reception” materially narrows surrendered subject matter of the “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.”  Based on their remarks in reissue record, the Applicant and their representative opine regarding recapture rule is that any added limitation narrows a claim scope and thus avoids recapture rule where their view is that any added limitation must materially narrow the claim.  But that is not the standard.  To avoid the recapture rule, the added limitation must materially narrow the surrendered subject matter.  In this case, the added limitations “transmitting and“ and “via non-contact data transmission and reception” materially narrows surrendered subject matter of the “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.”  Since Applicant fails to materially narrow the instant reissue claim 12 for each of the surrendered subject matter (i.e., the aforementioned underlined and italicized limitations above), so that the claims may have not been enlarged, the recapture rule has not been avoided.  In re Youman, 102 USPQ2d 1862, 1870 (Fed. Cir. 2012).   See also, MPEP 1412.2(I)(C).  Violation of the rule against recapture may be avoided under this final step of the analysis if the reissue claims ''materially narrow" the claims relative to the original claims such that full or substantial recapture of the subject matter surrendered during prosecution is avoided. In re Mostafazadeh, 643 F.3d 1353, 1358 (Fed. Cir. 2011).  The Applicant argument, on pages 10-14, is a red herring to the extent that the digital control unit herein is substantially similar to original claim 1 of ‘846 Patent as likewise stated by Applicant remark, on page 12, below respective table of digital control unit that shows this limitation has not been cancelled/eliminated herein.  In addition, although the added limitations of “transmitting and“ and “via non-contact data transmission and reception” narrows the claim, these noted narrowing (bolded and underlined text) limitations are not shown to materially narrow the surrendered subject matter of “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected” to avoid the recapture rule.  Also, Applicant and their representative has not argued any of the facts in the 3 step analysis and they have not argued that the added bolded limitations “transmitting and“ and “via non-contact data transmission and reception” materially narrows surrendered subject matter of the “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.”  
Applicant continues to ignore there remain other surrendered subject matter identified in this record that has not been shown to be materially narrowed by any limitation to avoid the recapture rule.  The bolded language in the left column in table below is the added limitations the Applicant argues herein materially narrows claim 12 to avoid the recapture rule.  While, the italicized and underlined limitations in the right column in the table below regards the additionally surrendered subject matter identified in step 1 and 2 analysis that regards the limitations the Applicant added and concurrently argued as distinguishing over the applied art in amendment filed 6/22/2005 during original examination of 10/433785.  However, with regard to step 3 of the analysis as similarly stated elsewhere herein, the narrowing limitation (bolded language in left column) that Applicant argues for avoiding the recapture rule is not shown herein or argued by Applicant or their representative to materially narrow the additionally surrendered subject matter (italicized and underlined language in right column) as necessary to avoid the recapture rule per decision in Youman.  In fact, the Applicant has not alleged that the narrowing limitation (i.e., transmitting, via non-contact data transmission and reception) materially narrow the surrendered subject matter (i.e., said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal and by the carrier wave detection signal detected).   
Claim 12 of 16/294230 (Dec 23, 2020 Amdt)
Claim 1 of 7240846
An IC chip configured for incorporation into a portable communication terminal apparatus, the IC chip comprising:
An IC chip configured for incorporation into a portable communication terminal apparatus, the IC chip comprising: 

a memory for storing information; 
a wireless communication unit for transmitting and receiving an electromagnetic wave from an external reader/writer via non-contact data transmission and reception;
a wireless communication unit for receiving an electromagnetic wave from an external reader/writer; 
an analog signal processing unit for processing the received electromagnetic wave;
an analog signal processing unit for processing the received electromagnetic wave, said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal; 
an interface unit configured for connection to a program control unit residing outside the IC chip but within the portable communication terminal apparatus, the connection to the program control unit being through a wired interface when the IC chip is incorporated into the portable communication terminal apparatus; and
an interface unit configured for connection to a program control unit residing outside the IC chip but within the portable communication terminal apparatus, the connection to the program control unit being through a wired interface when the IC chip is incorporated into the portable communication terminal apparatus; and 
a digital control unit for processing a signal outputted from the analog signal processing unit and controlling access to the memory according to an access request from the external reader/writer or an access request from the program control unit through the interface unit,
wherein said digital control unit notifies said program control unit of the portable communication terminal apparatus of an internal state of the IC chip, which said internal state changes according to the wireless communication with the external reader/writer.
a digital control unit for processing a signal outputted from the analog signal processing unit and controlling access to the memory according to an access request from the external reader/writer or an access request from the program control unit through the interface unit, 
wherein said digital control unit notifies said program control unit of the portable communication terminal apparatus of an internal state of the IC chip, which said internal state changes according to the wireless communication with the external reader/writer, by the carrier wave detection signal detected.


The arguments above apply to claims13-14 to extent that the narrowing limitations of “transmitting and“ and “via non-contact data transmission and reception” as recited in “a wireless communication unit for transmitting and receiving an electromagnetic wave from an external reader/writer via non-contact data transmission and reception” do not materially materially narrow each of the surrendered subject matter of “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected” as particularly recited in claims 12-14 to avoid the recapture rule.  
For the reasons above, the Applicant has attempted in the December 23, 2020 Amendment to improperly recapture subject matter explicitly surrendered during prosecution of the ‘846 Patent.  In re Youman, 102 USPQ2d 1862, 1870 (Fed. Cir. 2012).   See also, MPEP 1412.2(I)(C).  
 
Applicant's arguments filed June 24, 2020 have been fully considered but they are not persuasive.  Applicant’s arguments, see page 8-9 of remarks, filed Dec. 23, 2020, with respect to defective declaration/oath are not persuasive for reasons noted next.  The revised error in remarks states, in part, “claim 12 that excludes the feature of “a memory for storing information” from within claim 12.  This is a broadening reissue, with claim 1 being broadened by the removal of “a memory for storing information” from within claim 12.”  However, claim 12 herein presently retains requirement for memory as highlighted in the claim language “a digital control unit for processing a signal outputted from the analog signal processing unit and controlling access to the memory according to an access request from the external.”  So, although “for storing information” is excluded in claim 12 herein as compared to claim 1 of ‘846 that does not regard surrendered subject matter, the language “for storing information” is a .    
Applicant’s arguments, see page 8 of remarks, filed Dec. 23, 2020, with respect to obviousness double patenting have been fully considered and are persuasive.  The rejection of claim 12 under judicially created obviousness double patenting has been withdrawn.  
Applicant's reply, filed Dec. 23, 2020, have been fully considered but they are not persuasive.  This issue is maintained from prior action.  
(a) The Office may reissue a patent as multiple reissue patents. If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.  37 CFR 1.177(a).  

Applicant fails to reply to the objection for lack of notice of related reissues as required where a separate paragraph notifying public of related reissues RE47480 and RE45205 such that application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date is required.  See 37 CFR 1.177.  See also MPEP 1451.  
Applicant’s arguments with respect to amendments of claims 12 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Amendment filed December 23, 2020 proposes amendments that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications. This issue is raised due to the amendment to claim 12 herein that uses improper claim status of “NEW - Amended” rather than “NEW” since, as previously noted to Applicant and their representative, the claim status in a reissue is with respect to the patent claims under reissue. Thus, status of a new claim is NEW even if subsequently amended while claim status of an amended original claim is AMENDED.  
The attempt to incorporate subject matter into this application by reference to JP2001-334965 is ineffective becauseit enters new matter from the priority document by reference (i.e. at least for portion of the foreign priority document that is not same as specification of 10/433785 as originally filed).  The response to arguments above is relied on herein.  As similarly stated in actions in 14/505994 and 12/458386, review of prosecution history shows that PCT/JP02/10542 and US application 10/433,785 lack any reference to incorporation of the foreign priority application JP2001-334965 prior to the amendment herein where their prior attempts during 12/458386 and 14/505994 to incorporate the priority document was later cancelled by Applicant in response to objection of new matter during each respective examination.  This is noted to make clear there is no evidence that the incorporation by reference of the priority application was present in parent application.  Presently, there is no evidence in record showing Applicant properly incorporated the foreign priority application JP2001-334965 into the PCT/JP02/10542 and US application 10/433,785 at time of their respective filing (i.e. such as a typographical error for this application) and the mere fact that Applicant claims priority to JP2001-3349656 under 37 CFR 1.55 is not a basis for an amendment to add language to incorporate it by reference at this time.  
The amendment filed March 6, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  The response to arguments above is relied on herein.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the entire content of which is incorporated by reference” is new matter for entry of subject matter in JP2001-334965 at least for subject matter that is not common with content in US application 10/433785, as originally filed.  Note that claiming priority under 35 USC 119, applicant would obtain the date of priority application only for commonly disclosed subject matter, and not for everything that is disclosed in the priority application.  A statement to incorporate by reference added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see MPEP 608.01(p)).  
In response to this action, Applicant is required to delete the phrase “the entire contents of which is incorporated herein by reference” entered by the recent amendment herein.
Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.    
  
The amendments, filed in this reissue, amends claim for priority but it does not amend the specification to notify public there are multiple related reissue applications.  Thus, this application must be amended to contain in the first sentence of the specification a notice stating this is a reissue application and stating there are multiple related reissue applications of ‘846, such as 14/505994 (now RE47480) and 12/458386 (now RE45205) with their relationship, application number and filing date, as required.  
Reissue
The reissue oath/declaration filed Dec. 23, 2020 with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  based on remarks in cited reply, the declaration states: “This error upon which reissue is based is corrected by the addition of claim 12 that excludes the feature of “a memory for storing information” from within claim 12.
This is a broadening reissue, with claim 1 being broadened by the removal of “a memory for storing information” from within claim 12.”  However, claim 12 continues to recite “memory” in the limitation “a digital control unit for processing a signal outputted from the analog signal processing unit and controlling access to the memory according to an access request from the external.”  So, it is unclear what if any error is relied on herein since the language “for storing information” is a generic statement of inherent purpose of memory and claim 12 continues to require a memory for the bolded limitation above.  The declaration, as now argued in their reply, does not identify an error relied on for this reissue for a pending specified claim that renders the patent partially inoperative or invalid as required.  Thus, the declaration remains defective for reasons above.   
Claims 12-14 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claims 12-14 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  The response to arguments above is relied on herein. This rejection is maintained from prior action for cited claims that is revised herein for claims as 
Below are the pertinent findings of fact from examination of 10/433785 relevant to this rejection:  
06/06/2003
Application 10/433785 was filed with 20 claims.  
02/10/2005
Official action was mailed that rejected claims 1, 3, 9-10, 14-16 and 20 as anticipated by Daggar (US 5748737) and rejecting claims 2, 5-8, 11-12, 17 and 18 as obvious over Dagger in view of Kobayashi (US 6375082) was mailed.  
06/22/2005
Applicant filed response amended claims 1-4 and 15-20, cancels claims 5-14 and adds new claim 21.  The changes to the claims 1 and 15 includes adding “an analog signal processing unit for processing received electromagnetic wave, said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “a digital control unit for processing a signal outputted from the analog signal processing unit and controlling access to the memory according to an access request from the external reader/writer or an access request from the program control unit through the external interface, said digital control unit notifying an internal state, which changes according to the wireless communication with the external reader/writer, by the carrier wave detection signal detected to the program control unit.” Emphasis added.  Applicant alleges “Daggar fails to disclose, teach or suggest at least “an analog signal processing unit including a carrier wave detection unit for detecting a carrier wave and outputting a carrier wave detection signal, and a digital control unit notifying an internal state by a carrier wave detection signal detected to a program control unit as recited in claim 1 and claim 15" and “Daggar fails to disclose, teach or suggest at least “an external interface unit to which a program control unit arranged outside of the IC chip is connected as recited in claim 1 and claim 15”  Id, pp 7-9.   

A final action was mailed that rejected claims 1-4 and 15-21 as anticipated by Kobayashi.  
11/07/2005
Applicant filed after final response that asserts “Kobayashi fails to disclose, teach or suggest at least an external interface unit to which a program control unit arranged outside of the IC chip is connected,….notifying an internal state, … by the carrier wave detection signal detected to the program control unit as recited in claim 1 and claim 15”.  Applicant also asserts “although Kobayashi arguably discloses an IC card comprising a contacting interface for exchanging driving power and data, Kobayashi fails to disclose, teach or suggest at least an information processing terminal which is equipped with an IC chip”.  Id, pp 7-9.   
11/30/2005
An advisory action was mailed.  
01/06/2006
A Request for Continued Examination was filed with an attached amendment as its submission that amended claims 1 and 15.  Applicant argues “Kobayashi fails disclose, teach or suggest at least an external interface unit to which a program control unit arranged outside of the IC chip and within an information processing terminal is connected through a wired interface...wherein said digital control unit notifies said program control unit of the information processing terminal of an internal state of the IC chip which said internal state changes according to the wireless communication with the external reader/writer”. Applicant also asserts “although Kobayashi arguably discloses an IC card comprising a contacting interface for exchanging driving power and data, Kobayashi fails to disclose, teach or suggest at least an information processing terminal which is equipped with an IC chip… a power supply control unit”.   Id, pp 6-9.   
03/24/2026
A non-final action was mailed that rejected claims 1-4 and 15-21 as being unpatentable over Kobayashi in view of Bashan (US 6045043).  
06/19/2006
Applicant filed response amended claims 1, 3-4, and 15-21.  Applicant stated “claim 1 recites an interface unit configured for connection to a program control unit residing outside the IC chip but within the portable communication terminal apparatus…”  Applicant asserted “there is no disclosure or suggestion in Kobayashi of providing the electronic device within a portable communication terminal apparatus… there is no mention of a communication internal to the portable communication terminal apparatus, using a wired connection between the IC chip and the program control unit of the portable communication terminal wherein said digital control unit notifies said program control unit of the portable communication terminal apparatus of an internal state of the IC chip, which said internal state changes according to the wireless communication with the external reader/writer, by the carrier wave detection signal detected.”  Applicant also asserted “Bashan does not remedy the deficiencies of Kobayashi.”  Id. pp 7-10.  

A Notice of Allowability (Form 37) was mailed allowing claims 1-4 and 15-21. See reasons for allowance, paragraph 4 therein.   


A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).  

Regarding step 1, upon review of the claim 12 of the present reissue application in comparison to claim 1 of ‘846, Examiner finds that the Applicant through the March 2019 Amendment herein has broadened the claims by omitting the following language: “a memory for storing information”, “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.”      
Regarding step 2, Examiner finds that some of the above noted broadening aspects relate to subject matter surrendered during prosecution of the '846.  As noted above in the findings of fact, the Applicant added language (i.e., “an analog signal processing unit for processing received electromagnetic wave, said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “a digital control unit for processing a signal outputted from the analog signal processing unit and controlling access to the memory according to an access request from the external reader/writer or an access request from the program control unit through the external interface, said digital control unit notifying an internal state, which changes according to the wireless communication with the external reader/writer, by the carrier wave detection signal detected to the program control unit”) in their amendment received June 22, 2005 in 10/433785 and argued these limitations distinguished over the applied art.   Thus, these bolded limitations amended into the independent claims in examination of 10433785 as concurrently argued by Applicant therein were surrendered by Applicant in order to obtain allowance of original claims 1-11 of '846.  It is emphasized that Applicant herein does not dispute the aforementioned limitations regard surrendered subject matter.  
Regarding step 3, Examiner further determines that to the extent there is narrowing language in claim 12 for “transmitting and” (for the limitation to read “transmitting and receiving”) and “via non-contact data transmission and reception”; however, these features are not shown in the record to be directed to materially narrow each of the surrendered subject matter.  Further, the Applicant does not allege that these added limitations materially narrow each of the aforementioned surrendered subject matter.  Thus, Examiner specifically finds that the claims have eliminated the features/limitations for which the claims of the original Patent claims were allowed.  Specifically, independent claim 12 herein has omitted “said analog signal processing unit including a carrier wave detection unit for detecting a carrier wave from the electromagnetic wave received by the wireless communication unit to output a carrier wave detection signal” and “by the carrier wave detection signal detected.”  (July 2020 Amendment herein).  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C). Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.  
In view of the forgoing, Examiner concludes herein that Applicant has attempted in the March 2019, February 2020, July 2020 and Dec. 2020 Amendments to improperly recapture subject matter explicitly surrendered during prosecution of the ‘846 Patent.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 12-14 recites the limitation "the memory" in the limitation “a digital control unit for processing a signal outputted from the analog signal processing unit and controlling access to the memory according to an access 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571) 272-4454.  The examiner can normally be reached on M-Th, 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mark Sager/				
Primary Examiner
Art Unit 3992


Conferee:  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992